DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7,9,  10, 12, 14, 17, and 19  have been considered but are moot because the amendments to the claims have necessitated new written description rejections and indefiniteness rejections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lithographic patterning the material to form a “charge pattern”  must be shown or the feature(s) canceled from the claim(s).  
The examiner notes figure 1 element 13 discloses patterning to enable charging, but does not disclose patterning forms a “charge pattern”. In addition, figure 1 shows “charge through fluid interactions” in element 15 and “microchip with charge patterns” in element 19.  (The examiner submits the “charge pattern” is formed through both patterning and fluid interactions, not just patterning.)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 7, 9, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
The applicant amended claims on 10/19/20 to include “lithographically patterning the material to form a charge pattern”.
The examiner notes figure 1 element 13 discloses patterning to enable charging, but does not disclose patterning forms a “charge pattern”. 
In addition, figure 1 shows “charge through fluid interactions” in element 15 and “microchip with charge patterns” in element 19. (The examiner submits the “charge pattern” is formed through both patterning and fluid interactions, not just patterning.)
The applicant alleges, in the remarks filed 10/19/20, paragraph [0018] of the specification discloses “[t]he material deposited and then patterned”. However, the specification, as originally filed, fails to explicitly disclose “lithographically patterning the material to form a charge pattern”. See Knowles Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d 1358, 1367−68 (Fed. Cir. 2018) (finding lack of adequate written description where only general soldering was disclosed in a specification, but claims disclosed a specific means of soldering).

Lack of written description for a non-polar fluid (solution) without charge directors
Claims 12, 14, 17, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The examiner submits the term “fluid” would encompass a “non-polar solution”. 
The examiner notes claim 21 explicitly discloses a non-polar solution(/fluid) without charge control agents. 
The examiner submits the term “non-polar solution” would encompass two species:
Species 1: a non-polar solution with charge directors (control agents). 
Species 2: a non-polar solution without charge directors (control agents).  Specification paragraph [0022] discloses “[i]n non- polar liquids charge control agents… may need to be added to the liquid to assist in developing charge.” The examiner submits the term “may” expresses the possibility of using charge control agents, but does not require the use of charge control agents. The examiner submits the specification is not clear which non-polar solutions would need charge directors (control agents) and which non-polar solutions would not need charge directors (control agents)  in order “to develop charges in…the material” (bolding and underline added).

Paragraph [0017] discloses “[t]he charge generation may take the form of depositing a material, and developing a charge in the material through the interaction of the charge patterning material with the fluid component of the ink”. The examiner submits the “fluid” disclosed in paragraph [0017] would encompass a polar fluid, a non-polar fluid with a charge director, and a non-polar fluid without a charge director.
The examiner understands the term “fluid” would not give written description to a non-polar solution without a charge director. The examiner submits the paragraph [0017] would not give written description (fails to explicitly disclose) developing charge on a non-polar solution without a charge director in a non-polar solution being one of an isopar series of liquids, a hydrocarbon liquid, or dodecane.  See Knowles Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d 1358, 1367−68 (Fed. Cir. 2018) (finding lack of adequate written description where only general soldering was disclosed in a specification, but claims disclosed a specific means of soldering).

Lack of written description for a sacrificial blocking layer comprising anionic or cationic polvelectrolyte, a metal oxide, a non-ionic polymer, and an organometallic salt
Claims 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The examiner submits paragraph [0025] only describe the sacrificial blocking material as a photoresist. 
	The specification, as originally filed,  fails to disclose sacrificial blocking layer comprising anionic or cationic polvelectrolyte, a metal oxide, a non-ionic polymer, and an organometallic salt.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the oxide material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner is not clear if  "the oxide material" is referring back to the material wherein the material comprises one selected from the group consisting of: either an anionic or cationic polvelectrolyte, silicon oxide, aluminum oxide, titanium oxide, a non-ionic polymer, and an organometallic salt. The examiner does not understand how the "the oxide material" could refer back to an anionic or cationic polvelectrolyte, a non-ionic polymer, or an organometallic salt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817